DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (Claims 11-17) in the reply filed on March 01, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “The single tray 310”, “a single component 320”, “alignment means 330”, (see Par. 102); “assembly 450”, “magnet tray 410”, etc. (see Par. 114) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Note: in Par. 101 the reference number “110” is referred to: “a nonmagnetic magnetic tray” (lines 4-5) and “magnetic tray” (thereafter).

Specification
A new title is required that is clearly indicative of the Elected Invention to which the claims are directed. 
The following title is suggested: --SYSTEM FOR CREATING INTERCONNECTIONS BETWEEN A SUBSTRATE AND ELECTRONIC COMPONENTS--.

Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest the system for creating interconnections between a substrate and electronic components attached thereto using a magnetically-alignable anisotropic conductive adhesive (ACA) there between, the system comprising the magnetic tray having magnet placed therein that corresponding to the location of the electronic components placed on the substrate; an alignment tray for retaining the substrate in one orientation with the components with the ACA during alignment and curing of the ACA in combination with other limitations as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the formal matters above and following formal matters: 
“a substrate” (claim 11, line 6 and line 8) should be changed to: --the substrate--.
“an ACA” (claim 11, line 11) should be changed to: -- the ACA--.
“the component” (claim 14, line 4 and claim 15, lines 2-3) has been changed to: --a component--.
Claims 1-10 and 18-20 should be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 6,168,442 to Naoi, U.S. 4,933,808 to Horton et al disclose a system for attaching component to another component except for the allowable limitation of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/March 26, 2022 		                                           Primary Examiner, Art Unit 3729